DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s) 
In claim 2, “a seal disposed about the lower edges of the walls of the shower compartment.” Specifically, Examiner notes that while Figure 1 purports to show a seal 60, Figure 1 cannot show a seal inside the shower compartment because Figure 1 is limited to an external view.
In claim 8, “valve interposed the conduit”.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PET SHOWER INCLUDING LOWER STOWAGE AREA AND STOWABLE TUBE.
Claim Objections
Claim 8 is objected to because of the following informalities:  The recitation “a valve interposed the conduit” should read “a valve interposed in the conduit” or the like in order to ensure grammatical consistency.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such limitations include “means for delivering water into the conduit” in claim 4.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted 
Claims 1-8 are is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, line 3 recites “the compartment area” which lacks proper antecedent basis. Dependent claims 2-8 fail to cure the deficiency. For examination purposes, the recitation is being interpreted to read “the upper shower compartment” in order to promote compact prosecution. 
Claim 2, lines 1-2 recite “a seal disposed about the lower edges of the walls of the shower compartment” which is indefinite, because it appears to contradict the requirement in claim 1 that the compartment area is integrally formed as a single unit. It is unclear why an integrally formed shower compartment would need a seal in the first place, or what purpose such a seal would serve.
Claim 2, line 2 recites “the lower edges of the walls of the shower compartment” which is indefinite, because it is unclear if the recitation is referring to all of the walls of the shower compartment (top, bottom, front, rear, and side walls) or instead just the bottom wall (per para. [0030] of Applicant’s specification).
Claim 3, line 2 recites “the shower area” which lacks proper antecedent basis. For examination purposes, the recitation is being interpreted to read “the upper shower compartment” in order to promote compact prosecution.
Claims 7 and 8 recite “the conduit” which lacks proper antecedent basis, but would have proper antecedent basis if they depended from claim 4. For examination 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Laliberte (US 4,930,453 A) in view of Chao (US 5,926,866 A).
Regarding claim 1, Laliberte discloses an animal shower (abstract, regarding a device for washing small animals) comprising: 
(a) an upper shower compartment (dome covering 12; fig. 1) having a front wall, a rear wall, a top wall, a bottom wall and a pair of opposed side walls (as shown in figs. 1 and 2), the upper shower compartment being integrally formed as a single unit (dome 12 and base 14 are fixedly connected so as to be effectively integral, as shown in figs. 1 and 2); 
(b) a stowage area (the area below the bottom of the base 14, as shown in fig. 1).
Laliberte does not appear to specifically disclose the stowage area having a top wall, a pair of opposed side walls, a rear wall and a front wall, the front wall having an opening formed therein; and (c) a tub removably stowed within the stowage area, the tub defining a step in a first position and a drainage collector when inverted into a second position.
However, Chao is in the field of movable bathtubs (abstract) and teaches the stowage area (storage space 13; fig. 2) having a top wall, a pair of opposed side walls, a rear wall and a front wall (as shown in fig. 2), the front wall having an opening formed therein (trough 131; fig. 2); and (c) a tub (water-pot 30; fig. 2) removably stowed within the stowage area (as shown in figs. 1 and 2), the tub defining a step in a first position (when the water-pot 30 is flipped upside down, it can inherently act as a step, as shown 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the animal shower of Laliberte such that the stowage area having a top wall, a pair of opposed side walls, a rear wall and a front wall, the front wall having an opening formed therein; and (c) a tub removably stowed within the stowage area, the tub defining a step in a first position and a drainage collector when inverted into a second position as taught by Chao in order to ensure that the animal shower can be used on a mobile basis without requiring a draining system, and in order to raise the height of the animal shower for the increased comfort of a user.
In the alternative, if Applicant does not agree the upper shower compartment of Laliberte is integrally formed as a single unit, then Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that the upper shower compartment is integrally formed as a single unit, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1983).  Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).	

Regarding claim 3, Laliberte as modified discloses the invention in claim 1, and further discloses the invention which further comprises a drain outlet (drain 20; fig. 4) in 

Regarding claim 4, Laliberte as modified discloses the invention in claim 1, and further discloses the invention which further includes a multi-apertured conduit (perforated water tubes 38, 39, 44; figs. 7 and 8) disposed within the interior of the compartment (as shown in figs. 7 and 8) and having at least a first leg disposed proximate the rear wall (44) and a second leg disposed proximate the top wall interiorly of the stowage compartment (38, 39), and means for delivering water into the conduit (water supply conduit 48; fig. 7).

Regarding claim 5, Laliberte as modified discloses the invention in claim 1, and further discloses the invention which further comprises at least a pair of portals (circular apertures 46, 56, 58) formed on at least one side wall (as shown in fig. 1) for facilitating washing of an animal therethrough (as shown in fig. 5).

Regarding claim 6, Laliberte as modified discloses the invention in claim 1, and further discloses the invention which further comprises a viewing portal (circular apertures 46, 56, 58) formed within at least one of the side walls (circular apertures 46, 56, 58 are usable as viewing portals when not covered by gloves 70 or cover plates 72, as shown in figs. 5 and 6).



Regarding claim 8, Laliberte as modified discloses the invention in claim 4, and further discloses the invention which further comprises a valve (valve 40; fig. 7) interposed the conduit, the valve regulating the flow of a washing fluid (as shown in fig. 7).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Laliberte (US 4,930,453 A) in view of Chao (US 5,926,866 A) as applied to claim 1 above, and further in view of Ramsay et al. (US 8,061,304 B1), hereinafter Ramsay.
Regarding claim 2, Laliberte as modified discloses the invention in claim 1, and further discloses wherein the bottom wall is angularly disposed with respect to the horizontal (col. 5, lines 31-32, regarding the interior floor of the base 14 is sloped to the drain 20; fig. 4).
Laliberte does not appear to specifically disclose the invention further comprises a seal disposed about the lower edges of the walls of the shower compartment.
However, Ramsay is in the field of apparatus to aid in bathing pets (abstract) and teaches a seal (inner seals 56; fig. 4) disposed about the lower edges of the walls of the shower compartment (col. 7, lines 7-12, regarding the inner enclosure 50 is attached and stably positioned within the outer enclosure 20 along side and bottom surfaces via a plurality of inner seals 56 located along an upper horizontal perimeter edge joining the inner enclosure 50 thereto the outer enclosure 20, as well as around the drain conduits 29).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647